





ARTICLES OF ASSOCIATION




OF




Oak Real Estate Association




Inland Real Estate Corporation (Midwest REIT), Inland Retail Real Estate Trust,
Inc. (Eastern REIT), Inland Western Retail Real Estate Trust, Inc. (Western
REIT), and Inland American Real Estate Trust, Inc. (American REIT) (collectively
the “Founding Members”) do hereby associate themselves as a voluntary
unincorporated association to be known as Oak Real Estate Association (the
“Association”) as of the __________ day of __, 2006, and agree as follows:




1.  

Formation of Association.




The Founding Members hereby form the Association as a Vermont unincorporated
association in accordance with the terms of these Articles of Association.




2.

 Name.






The name of the Association is Oak Real Estate Association.






3.

Purposes of the Association

.






The Association is organized and shall be operated to provide support to its
Members for risk management and insurance related issues in connection with the
operation of Oak Property and Casualty LLC.

 

4.

Association Members.




(a)  Eligibility.  The Members of the Association shall include the four (4)
Founding Members identified above.  The Board of Directors shall be authorized
to adopt and amend regulations concerning the eligibility standards of any new
Members of the Association.    




(b)  Dues.  All Members shall pay annual dues in such amounts that shall be
determined from time to time by resolution of the Board of Directors. Dues paid
to the Association become the property of the Association and any severable or
individual interest of any Members terminates upon such payment.  Renewal dues
shall be payable on or before the beginning of the Member’s anniversary month
after joining the Association.  




(c)  Membership Term.  Membership shall automatically terminate when: (i) a
Member’s risks are no longer reinsured by Oak Property and Casualty LLC, (ii) a
Member fails to meet eligibility standards or membership obligations established
by the Board of Directors, or (c) for other sufficient cause as determined by
the Board of Directors.  The Board of Directors shall be authorized to adopt and
amend regulations concerning the cancellation of memberships and reinstatement
of Members not in good standing.  No Member shall have the right to assign, in
whole or in part, its membership interest in the Association.




(d)  Membership Rights.  No Members, other than the Founding Members, shall have
voting rights.  Each of the Founding Members shall have one vote on all matters
submitted for action by the Members.  Except for the Founding Members, Members
shall have no liability for capital assessments.




(e)  Meetings.  The Association shall not be required to hold an annual meeting
of the Association’s Members.  Special meetings of the Association’s Members may
be called by the President, by the Board of Directors, or by not less than two
Founding Members upon thirty (30) days written notice mailed or electronically
transmitted to each Member of the Association stating the purpose or purposes of
such meeting.  The presence of representatives from each of the Founding Members
shall constitute a quorum at any meeting of the Members.  The affirmative vote
of three-fourths of the Founding Members shall be required to approve any matter
submitted for action by the Members.

 

5.    

Principal Business Office.




The principal business office of the Association shall be located at Aon
Insurance Managers (USA) Inc., 76 St. Paul Street, Burlington, Vermont, or at
such other location as may hereafter from time to time be determined by the
Founding Members.




6.  

Registered Agent.




The name and address of the registered agent of the Association for service of
process on the Association in the State of Vermont is the Association itself, at
its principal business office address as identified above, to the attention of
Peter A. Joy.




7.

Powers.




The Association shall have and may exercise all powers, rights and privileges
available to an unincorporated association under the laws of Vermont, including
but not limited to, the power:

 

(i) to continue its existence irrespective of the admission and withdrawal or
termination of Members;

 

(ii) to purchase, lease, acquire, hold, improve, dispose of and otherwise deal
in and with property of all kinds and any interest therein either in its own
name or through a trustee for the use and benefit of its Members;

 

(iii) to enter into contracts, make investments, borrow money and incur
liabilities;

 

(iv) to provide benefits to its Members consistent with its purposes;

 

(v) to employ agents and to compensate them for their services;




 

(vi) to make and alter rules for the regulation of its internal affairs not
inconsistent with these Articles of Association; and




(vii) to do everything necessary and convenient for the accomplishment of its
purposes and to do other things that are incidental to or connected with such
purposes.




8.

Management of the Association.




(a)  Board of Directors.  Management of the Association shall be vested in a
Board of Directors.  All management decisions with respect to the Association
shall be made by the affirmative vote of three-fourths of the Directors.  The
Board of Directors shall consist of four (4) individuals elected by the Founding
Members.  Each Director elected by the Founding Members shall serve until his or
her earlier resignation, removal or death.  




(b) Meetings of the Board of Directors.  Meetings of the Board of Directors may
be called by any of the Directors at such time and place as they may designate.
 Notice of each Directors’ meeting shall be sent by the President to each
Director by mail, facsimile or electronic mail to the address or facsimile
number, as the case may be, of each Director in the Association’s records.  Each
Director shall have one vote on each matter considered by the Board of
Directors.  Meetings may be held by telephone or telecommunications in which all
Directors participating may hear each other.  Participating in such a meeting
shall constitute presence in person at the meeting.  The Board of Directors
shall appoint an acting secretary to take minutes of each Directors’ and Members
meeting.




(c) President.  The Board of Directors shall elect a representative of a
Founding Member to serve as the President of the Association.  The President
shall serve for a term of one year or until his or her earlier resignation,
removal or death.  The powers and duties of the President shall be determined by
the Board of Directors.  The President, subject to the authority granted by the
Board of Directors, has the authority to bind the Association.




(d)  Removal.  Any Director may be removed at any time, with or without cause,
by the affirmative vote of three-fourths of the Founding Members.  The Board of
Directors may remove the President from office by three-fourths vote of the
Directors.




(c)  Vacancies.  Vacancies on the Board of Directors may be filled by the
Founding Members.  Vacancies in the office of the President may be filled by the
Board of Directors.




9.

Distributions.




The Association is organized as a not-for-profit association.  No Member is
entitled to receive any dividend or distribution of the net income of the
Association except as otherwise provided in Section 10 of these Articles of
Association.




10.

Dissolution.




The Association shall be dissolved and its affairs concluded upon the
affirmative vote of three-fourths of the Founding Members taken at a Members’
meeting.  In the event of dissolution, any funds or other assets of the
Association shall be prorated and returned to the Members, then of record as
Members, in proportion to the amount of dues and capital assessments paid by
such Members to the Association.




11.  

Limited Liability.




Except as otherwise provided in the Act, the debts, obligations and liabilities
of the Association, whether arising in tort, contract or otherwise, shall be the
debts, obligations and liabilities solely of the Association, and no Member
shall be obligated personally for any such debt, obligation or liability of the
Association solely by reason of being a member in the Association.  




12.  

Indemnification.




To the fullest extent permitted by law, the Association shall indemnify and hold
harmless its Directors and President from loss, damage or claims arising out of
the discharge of any duty or responsibility of such Directors or the President
in their official capacity as such; provided, however, that any act or
occurrence or omission was not caused by gross negligence or criminal
misconduct.  Any indemnification under this Section 12 shall be provided out of
and to the extent of Association assets only, and no Member shall have personal
liability on account thereof.




13.

Severability of Provisions.




Each provision of these Articles of Association shall be considered severable,
and if for any reason any provision or provisions herein are determined to be
invalid, unenforceable or illegal under any existing or future law, such
invalidity, unenforceability or illegality shall not impair the operation of or
affect those portions of these Articles of Association that are valid,
enforceable and legal.




14.  

Amendments.




These Articles of Association may not be amended except by the affirmative vote
of three-fourths of the Founding Members at a meeting of the Members or by
written agreement of all of the Founding Members.




IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed these Articles of Association as of the day and year first above
written.




INLAND REAL ESTATE CORPORATION. (MIDWEST REIT)







________________________




Authorized Representative




________________________

Title







________________________




Date







INLAND RETAIL REAL ESTATE TRUST, INC. (EASTERN REIT)







________________________




Authorized Representative




________________________

Title







________________________




Date







INLAND WESTERN RETAIL REAL ESTATE TRUST, INC. (WESTERN REIT)







________________________




Authorized Representative




________________________

Title







________________________




Date




INLAND AMERICAN REAL ESTATE TRUST, INC. (AMERICAN REIT)







________________________




Authorized Representative




________________________

Title







________________________




Date




B03138-00001\Doc #: 5





